Corrected Notice of Allowability
The following corrected Notice of Allowability is made to reflect that reference AO of IDS filed on 10/13/2020 is now considered; and to fix a typo in the reasons for allowance to reflect independent claim 16 as being allowed, not claim 1 (which was previously cancelled). 
The nature of the Notice of Allowability remains unchanged. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendments to the claims, filed on 09/30/2021, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Claims 16-18 and 21-30 are pending; claims 24-29 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to prior art rejections have been fully considered and are persuasive. 102 and 103 rejections have been withdrawn. 
Applicant’s arguments with respect to IDS filed on 10/13/2020 are now persuasive. Examiner notes that reference AO (JP 2014-525237 A) is now considered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis (Reg. No. 64,667) on 01/05/2021.
The application has been amended as follows: 
Claims 24-29: Cancelled.
Note: claims 24-29 are cancelled for belonging to a non-elected group. 

Allowable Subject Matter
Claims 16-18, 21-23 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 16, the prior art does not teach a blister capsule for an aerosol-generating system, comprising: a blister shell; a tubular porous element disposed in the blister shell; a volatile liquid sorbed on the tubular porous element; a further blister shell; a further tubular porous element disposed in the further blister shell; a further volatile liquid sorbed on the further tubular porous element; and a film configured to seal the blister shell and the further blister shell, wherein the film is positioned between the blister shell and the further blister shell so that the blister shell is positioned on a first side of the film and the further blister shell is positioned on a second side of the film, and wherein the film and the blister shell are frangible.
	Although Blanc (U.S. 7,846,485) teaches a similar device, it does not teach two separate blisters, each with its own porous element. Instead it teaches a single blister with two equal layers (2, 3) that together form a space that houses substance 7. It would not be obvious to modify Blanc because doing so would go against it the nature of its device; and further would be considered hindsight rationale. 
	Examiner asserts that the prior art is silent with respect a device in which a film seals two distinct blister capsules, wherein the capsules are placed on either side of the film. 
	All other pending claims are allowed for further limiting claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752


/DARREN W GORMAN/Primary Examiner, Art Unit 3752